                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

LEON JACKSON, #R18100,                             )
                                                   )
                       Plaintiff,                  )
                                                   )
       vs.                                         )       Case No. 19-cv-00975-SMY
                                                   )
JOHN BALDWIN,                                      )
SHERRY BENTON,                                     )
JOHN DOE Doctor,                                   )
NURSE DOUTLY,                                      )
JANE DOE Nurse Practitioner,                       )
JANE DOE 2 Doctor or Nurse Practitioner,           )
KEVIN KINK, and                                    )
IDOC,                                              )
                                                   )
                       Defendants.                 )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Leon Jackson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pontiac Correctional Center, filed this action pursuant to 42 U.S.C. § 1983

for alleged deprivations of his constitutional rights. This case is now before the Court for

preliminary review of the Complaint under 28 U.S.C. § 1915A, which requires the Court to screen

prisoner Complaints to filter out nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of

the Complaint that is legally frivolous, malicious, fails to state a claim for relief, or requests money

damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                           The Complaint

       Plaintiff makes the following allegations in his Complaint: On June 9, 2018, Plaintiff went

to the healthcare unit at Lawrence Correctional Center (“Lawrence”). Nurse Doutly went from

nurse to nurse showing them his medical records. After that, correctional officers walked by him
making snide remarks. Later, John Doe Doctor told him he was sick and had HIV, maybe AIDS.

He asked the doctor how long he had it and the doctor told him he had a lawsuit. Thereafter,

Plaintiff requested his medical records on numerous occasions and was ignored. Lawrence

precluded him from obtaining his medical records because there is evidence pertaining to his claim.

       Plaintiff requested medication for his condition from John Doe Doctor and Jane Doe Nurse

Practitioner. He also asked them to place him in the infirmary. They denied both requests.

Plaintiff filed a grievance and Warden Kink deemed it not an emergency. He filed subsequent

grievances that were denied as untimely and duplicative. Plaintiff was told that John Baldwin was

aware of the “incident.” He was told “several things” by Sherry Benton of the ARB.

       In February 2018, while incarcerated at Shawnee Correctional Center, Plaintiff confided in

Jane Doe, who was a doctor or nurse practitioner, that he felt numerous symptoms. She gave him

a pamphlet about his condition.

       In March or April 2018, Plaintiff took a “test” and it was negative. However, when he

went to the healthcare unit, nurses and correctional officers acted weird and made stupid and loud

comments. He felt something was wrong. A nurse once said his blood count was low, too low.

Plaintiff believes the nurses and doctors were aware of his condition and neglected his health.

       Based on the allegations in the Complaint, the Court divides this action into the following

Counts:

       Count 1:       Eighth Amendment deliberate indifference to a serious medical need
                      claim against Kink, Nurse Doutly, John Doe (Doctor at Lawrence),
                      and Jane Doe 1 (Nurse Practitioner at Lawrence) for denying
                      Plaintiff medical treatment for HIV and/or AIDS.

       Count 2:       State law medical negligence claim against John Doe (Doctor at
                      Lawrence) and Jane Doe (Nurse Practitioner at Lawrence) for
                      denying Plaintiff medical treatment for HIV and/or AIDS.

       Count 3:       Eighth Amendment deliberate indifference to a serious medical need

                                                2
                           claim against Jane Doe 2 (Doctor or Nurse Practitioner at Shawnee)
                           for denying Plaintiff medical treatment for HIV and/or AIDS.

         Count 4:          State law medical negligence claim against Jane Doe 2 (Doctor or
                           Nurse Practitioner at Shawnee) for denying Plaintiff medical
                           treatment for HIV and/or AIDS.

         The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. The designations do not constitute an

opinion regarding their merit. Any other intended claim that has not been recognized by the

Court is considered dismissed without prejudice as inadequately pleaded under the Twombly

pleading standard. 1

                                            Preliminary Dismissals

         Plaintiff cannot maintain his claim against IDOC because it is a state governmental agency

that cannot be sued for money damages. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 71

(1989) (“Neither a State nor its officials acting in their official capacities are ‘persons’ under §

1983.”). Accordingly, IDOC will be dismissed with prejudice.

         Plaintiff fails to state a claim against John Baldwin and Sherry Benton. He alleges only that

he was told Baldwin was aware of the “incident” and Benton told him “several things.” These

vague allegations are insufficient to state a claim. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir.

2009); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state

a claim upon which relief can be granted if it does not plead “enough facts to state a claim to relief

that is plausible on its face.”). Therefore, Baldwin and Benton will be dismissed without prejudice.

         In his statement of claim, Plaintiff refers to individuals including nurses, doctors, health

care officials, and correctional officers, who are not named as defendants. Claims against any



1
  An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state a claim
that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                          3
individuals not identified as defendants in the case caption are dismissed without prejudice. Myles

v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (holding that to be properly considered a

party, a defendant must be specified in the caption).

                                            Discussion

                                              Count 1

       To the extent that Plaintiff claims John Doe (Doctor at Lawrence) and Jane Doe 1 (Nurse

Practitioner at Lawrence) denied him medical treatment for HIV and/or AIDS, Count 1 will

proceed against them.

       The allegation that Warden Kink deemed Plaintiff’s grievance not to be an emergency fails

to state a claim. See Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017) (the denial or mishandling

of a grievance – standing alone – is not enough to violate a constitutional right). That said, an

official may be subject to liability if she “knows about unconstitutional conduct and facilitates,

approves, condones, or ‘turn[s] a blind eye’ to it.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir.

2015) (citing Vance v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996). “Indeed, once an official is

alerted to an excessive risk to inmate safety or health through a prisoner’s correspondence, ‘refusal

or declination to exercise the authority of his or her office may reflect deliberate disregard.’” Id.

at 782. As such, Count 1 will proceed on Plaintiff’s claim that Warden Kink was aware he was

being denied medical treatment.

       The allegation that Nurse Doutly showed Plaintiff’s medical records to other nurses does

not support a claim for deliberate indifference to a serious medical need. Nurse Doutly will

therefore be dismissed without prejudice.

                                              Count 2

       The state law medical negligence claim asserted in Count 2 based on the same facts as



                                                 4
those relevant to Count 1, will also proceed against John Doe and Jane Doe.

                                          Counts 3 and 4

       District courts have a duty to apply Rule 20 of the Federal Rules of Civil Procedure to

prevent improperly joined parties from proceeding together in the same case. George, 507 F.3d at

607. Rule 21 of the Federal Rules of Civil Procedure grants district courts broad discretion when

deciding whether to sever claims or to dismiss improperly joined defendants. See Owens v.

Hinsley, 635 F.3d 950, 952 (7th Cir. 2011). Here, the claims in Counts 3 and 4 involve different

defendants, separate occurrences, and took place at different prisons, and thus cannot proceed in

the same lawsuit as Counts 1 and 2. Accordingly, the Court will exercise its discretion and sever

Counts 3 and 4 from this case. See Fed. R. Civ. P. 18, 20(a)(2); George v. Smith, 507 F.3d at 607;

Wheeler v. Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens v. Godinez, 860 F.3d 434, 436 (7th

Cir. 2017).

                             Identification of Unknown Defendants

       Plaintiff will have the opportunity to engage in limited discovery to ascertain the identity

of the unknown defendants. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th

Cir. 2009). In this case, Warden Kink of Lawrence Correctional Center is a defendant and will be

added in his official capacity to respond to discovery aimed at identifying the unknown defendants.

Guidelines for discovery will be set by the undersigned judge. Once the names of the unknown

defendants are discovered, Plaintiff shall file a motion to substitute the newly identified defendants

in place of the generic designations in the case caption and throughout the Complaint.

                               Motion for Recruitment of Counsel

       Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1), however, the Court has discretion



                                                  5
to recruit counsel to represent indigent litigants in appropriate cases. Johnson v. Doughty, 433

F.3d 1001, 1006 (7th Cir. 2006). When deciding whether to recruit counsel for an indigent litigant,

the Court must consider (1) whether the indigent plaintiff has made reasonable attempts to secure

counsel on his own, and, if so, (2) whether the difficulty of the case exceeds the plaintiff's capacity

as a layperson to coherently present it. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing

Pruitt, 503 F.3d at 654).

        Plaintiff provides proof that he has written to one law firm and one legal clinic. The Court

finds this is insufficient to establish reasonable attempts to obtain counsel on his own. With respect

to his ability to pursue this action pro se, he cites a limited education and a limited knowledge of

the law and legal terms. Plaintiff's limited knowledge of the law is not unique to Plaintiff as a pro

se litigant and does not necessarily warrant recruitment of counsel at this time. Plaintiff’s

pleadings demonstrate an ability to construct coherent sentences and relay information to the

Court. The Court finds that Plaintiff can proceed pro se, at least for now. Moreover, given the

early stage of the litigation, it is difficult to accurately evaluate the need for assistance of counsel.

See Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013). The Motion for Recruitment of

Counsel (Doc. 3) is denied without prejudice.

                              Request to Subpoena Medical Records

        In the Complaint, Plaintiff asks the Court to subpoena his medical records. The request is

denied at this time. Once discovery commences, Defendants will be required to provide copies of

relevant medical records in their initial disclosures to Plaintiff.

                                              Disposition

        IT IS HEREBY ORDERED that Counts 3 and 4 are SEVERED into a new case against

Jane Doe (Doctor or Nurse Practitioner, Shawnee Correctional Center).                    The Clerk is



                                                   6
DIRECTED to file the following documents into the newly-severed case:

       1) The Complaint (Doc. 1);

       2) Motion for Leave to Proceed in forma pauperis (Doc. 2);

       3) Motion for Recruitment of Counsel (Doc. 3); and

       4) This Memorandum and Order.

       IT IS ORDERED that Count 1 will proceed against John Doe (Doctor), Jane Doe (Nurse

Practitioner), and Kink but is DISMISSED without prejudice as to Doutly. Count 2 will proceed

against John Doe (Doctor) and Jane Doe (Nurse Practitioner). This action will also proceed

against Kink in his official capacity as the Warden of Lawrence Correctional Center for purposes

of responding to discovery aimed at identifying the Doe Defendants.

       IT IS ORDERED that IDOC is DISMISSED with prejudice for failure to state a claim.

Baldwin, Benton, and Doutly are DISMISSED without prejudice for failure to state a claim. The

Clerk of Court is DIRECTED to TERMINATE IDOC, Baldwin, Benton, and Doutly as parties.

       IT IS ORDERED that the Clerk of Court shall prepare for Kink (individual and official

capacities), and, once identified, John Doe and Jane Doe: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and

Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to

sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require that Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer



                                                 7
shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Service shall not be made on Defendant John Doe and Jane Doe until such time as Plaintiff

has identified each Defendant by name in a properly filed motion for substitution of party. Plaintiff

is ADVISED that it is his responsibility to provide the Court with the name and service address

for these individuals.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this Merit

Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       IT IS ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is DENIED

without prejudice.

       IT IS ORDERED that the Clerk of Court is DIRECTED to ENTER the standard

qualified protective order pursuant to the Health Insurance Portability and Accountability Act.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 8
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 15, 2020

                                               s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge


                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit
and serve them with a copy of your complaint. After service has been achieved, the Defendants
will enter their appearance and file an Answer to your complaint. It will likely take at least 60 days
from the date of this Order to receive the Defendants’ Answers, but it is entirely possible that it
will take 90 days or more. When all the Defendants have filed Answers, the Court will enter a
Scheduling Order containing important information on deadlines, discovery, and procedures.
Plaintiff is advised to wait until counsel has appeared for the Defendants before filing any motions,
to give the Defendants notice and an opportunity to respond to those motions. Motions filed before
Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need
not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  9
